Order entered November 30, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00205-CV

    IN RE BYRON CURTIS COOK, TRADE RARE, L.L.C., AND JOEL
                     HOCHBERG, Relators

          Original Proceeding from the 417th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 417-04885-2016

                                    ORDER
                           Before the Court En Banc

      Before the Court are relators’ August 25, 2020 motion for en banc

reconsideration and real party in interest Calco Land Development, LLC’s October

13, 2020 response. Relators’ motion is GRANTED and this original proceeding is

set for reconsideration en banc on Thursday, February 11, 2020 at 10:00 a.m.

via Zoom Web Conferencing. The Clerk of the Court will send the Zoom Meeting

ID and Password as a calendar invitation by separate email. Please do not share the

Zoom Meeting ID/Password to limit potential security and technical issues. The
oral argument will be broadcast live to the Court’s YouTube Channel

https://tinyurl.com/5thCOA-YouTube.


                                      /s/   ROBERT D. BURNS, III
                                            CHIEF JUSTICE